ORDER
This case came before the court for oral argument November 4,1992 pursuant to an order which had directed the defendant Finance Director to appear and show cause why his appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The trial justice was correct in refusing to vacate a default judgment since the motion pursuant to Rule 60(b) had not been filed within one year of the entry of judgment and furthermore on the evidence submitted, there was utterly no indication of excusable neglect on the part of the defendant in failing to answer the amended complaint.
Consequently, the defendant’s appeal is denied and dismissed. The order of the Superior Court is affirmed.